Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
After two urinalysis tests proved positive for the presence of cannabinoid, petitioner was charged with and ultimately found guilty of violating the prison disciplinary rule that prohibits the unauthorized use of controlled substances. Petitioner contends that the determination of his guilt was not based upon substantial evidence because the chain of custody of his *833urine samples was never established. There is, however, no support in the record for this claim. Our review discloses that the applicable regulations and procedures governing urinalysis tests and the handling of urine samples were fully complied with here (see, Matter of Torres v Selsky, 223 AD2d 889). Accordingly, we conclude that substantial evidence supports the determination of petitioner’s guilt (see, Matter of Garcia v New York State Dept. of Correctional Servs., 232 AD2d 697, 698). Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.